EXHIBIT 10.6

 

MGM RESORTS INTERNATIONAL

 

CHANGE OF CONTROL POLICY FOR EXECUTIVE OFFICERS

 

 

ADOPTED: JUNE 12, 2012
AMENDED: NOVEMBER 5, 2012



--------------------------------------------------------------------------------


 

MGM RESORTS INTERNATIONAL
CHANGE OF CONTROL POLICY FOR EXECUTIVE OFFICERS

 

1. Definitions

 

For purposes of the Change of Control Policy for Executive Officers, the
following terms are defined as set forth below (unless the context clearly
indicates otherwise):

 

Administrator

The third-party accounting, actuarial, consulting or similar firm which shall be
retained by the Company prior to a Change of Control to administer this Policy
following a Change of Control.

 

 

Annual Base Salary

The Participant’s base salary as in effect as of the date of a Change of
Control.

 

 

Board

The Board of Directors of the Company.

 

 

Change of Control

“Change of Control” shall have the meaning given such term in the Current
Employment Agreement, if more favorable; provided that if there is no Current
Employment Agreement or if such agreement does not include such term or a
comparable term, “Change of Control” means the first to occur of:

 

(1) the date that a reorganization, merger, consolidation, recapitalization, or
similar transaction is consummated, unless: (i) at least 50% of the outstanding
voting securities of the surviving or resulting entity (including, without
limitation, an entity which as a result of such transaction owns the Company
either directly or through one or more subsidiaries) (“Resulting Entity”) are
beneficially owned, directly or indirectly, by the persons who were the
beneficial owners of the outstanding voting securities of the Corporation
immediately prior to such transaction in substantially the same proportions as
their beneficial ownership, immediately prior to such transaction, of the
outstanding voting securities of the Corporation and (ii) immediately following
such transaction no person or persons acting as a group beneficially owns
capital stock of the Resulting Entity possessing thirty-five percent (35%) or
more of the total voting power of the stock of the Resulting Entity;

 

(2) the date that a majority of members of the Company’s Board is replaced
during any twelve (12) month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s Board before the
date of the appointment or election; provided that no individual shall be
considered to be so endorsed if such individual initially assumed office as a
result of either an actual or threatened “Election Contest” (as described in
Rule 14a-11 promulgated under the Securities Exchange Act of 1934) or other
actual or threatened solicitation of

 

2

--------------------------------------------------------------------------------


 

 

proxies or consents by or on behalf of a Person other than the Board (a “Proxy
Contest”) including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest;

 

(3) the date that any one person, or persons acting as a group, acquires (or has
or have acquired as of the date of the most recent acquisition by such person or
persons) beneficial ownership of stock of the Company possessing thirty-five
percent (35%) or more of the total voting power of the stock of the Company; or

 

(4) the date that any one person acquires, or persons acting as a group acquire
(or has or have acquired as of the date of the most recent acquisition by such
person or persons), assets from the Company that have a total gross fair market
value equal to or more than forty percent (40%) of the total gross fair market
value of all of the assets of the Company immediately before such acquisition or
acquisitions.

 

For the avoidance of doubt, there can only be one Change of Control for purposes
of the Policy.

 

 

Code

The Internal Revenue Code of 1986, as amended from time to time.

 

 

Committee

The Board’s Compensation Committee or a subcommittee thereof, any successor
thereto or such other committee or subcommittee as may be designated by the
Board to administer the Policy.

 

 

Company

MGM Resorts International, or any successor thereto.

 

 

Current Employment Agreement

The Participant’s employment agreement with the Company or any of its affiliates
(including, without limitation, any Parent or Subsidiary) in effect as of the
applicable date of determination, if any.

 

 

Date of Termination

If the Participant’s employment is terminated by:

 

(i) the Employer with Employer’s Good Cause or by the Participant for
Participant’s Good Cause, the Date of Termination shall be the date on which the
Participant or the Employer, as the case may be, receives the Notice of
Termination (as described in Section 3.2(b)) or any later date specified
therein, as the case may be.

 

(ii) the Employer without Employer’s Good Cause or by the Participant without
Participant’s Good Cause, the Date of Termination shall be the date on which the
Employer or the Participant, as applicable, notifies the other party of such
termination.

 

Notwithstanding the above, in the event that the Participant’s

 

3

--------------------------------------------------------------------------------


 

 

employment is terminated within six months prior to a Change of Control under
circumstances entitling the Participant to the benefits described in Section 3
hereof were such termination of employment within the period commencing on the
Change of Control and ending on the one-year anniversary thereof, the
Participant’s Date of Termination for purposes of Section 3 hereof shall be the
date of the Change of Control.

 

 

Effective Date

June 12, 2012.

 

 

Employer

As applicable, the Company, the Subsidiaries, any Parent and any affiliated
companies.

 

 

Employer’s Good Cause

As defined in Section 3.2(a).

 

 

Excise Tax

The excise tax imposed by Section 4999 of the Code, together with any interest
or penalties imposed with respect to such excise tax.

 

 

Executive Officer

Any executive officer of the Company.

 

 

Net After-Tax Benefit

The present value (as determined in accordance with Sections
280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a Participant’s Payments less
any Federal, state, and local income taxes and any Excise Tax payable on such
amount.

 

 

Parent

A parent corporation as defined in Section 424(e) of the Code.

 

 

Participant

An Executive Officer who meets the eligibility requirements of Section 2.1.

 

 

Participant’s Good Cause

As defined in Section 3.2(a).

 

 

Payment

Any payment or distribution in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Code) to or for the benefit of the Participant,
whether paid or payable pursuant to this Policy or otherwise.

 

 

Policy

This MGM Resorts International Change of Control Policy for Executive Officers.

 

 

Separation Benefits

The amounts and benefits payable or required to be provided in accordance with
Section 3.3 of this Policy.

 

 

Subsidiary

A subsidiary corporation of the Company as defined in Section 

 

4

--------------------------------------------------------------------------------


 

 

424(f) of the Code or corporation or other entity, whether domestic or foreign,
direct or indirect, in which the Company has or obtains a proprietary interest
of more than fifty percent (50%) by reason of stock ownership or otherwise.

 

 

Target Bonus

The annual target bonus award for which a Participant is eligible under the
Company’s Annual Performance-Based Incentive Plan for Executive Officers, or any
successor plan, as in effect as of the date of a Change of Control (or, if
greater, as of the Date of Termination).

 

2. Eligibility

 

2.1. Participation. Each Executive Officer set forth on Schedule A hereto shall
be a Participant subject to the Policy effective as of the Effective Date and
each other employee added to Schedule A by the Committee from time to time shall
become a Participant subject to the Policy effective as of the date of such
Committee action.

 

2.2. Duration of Participation. A Participant shall cease to be a Participant
subject to the Policy if (i) the Participant terminates employment with the
Employer under circumstances not entitling him or her to Separation Benefits or
(ii) the Committee determines that Participant shall cease to be subject to the
Policy prior to the occurrence of a Change of Control, provided that no
Executive Officer may be so removed from Policy participation subsequent to or
in connection with a Change of Control that actually occurs.  In the event that
a Participant is removed from the Policy pursuant to the preceding sentence, the
Company shall, effective as of the date of such removal, amend the terms of any
equity award or other agreement between the Company and such Participant, to the
minimum extent necessary, to avoid the imposition of any additional taxes and/or
penalties under Section 409A of the Code on such Participant as a result of such
removal.  Additionally, in the event that a Participant was removed from Policy
participation in the six months prior to a Change of Control, such Participant
will be deemed retroactively eligible to participate in the Policy. Furthermore,
a Participant who is entitled to receive benefits under the Policy shall remain
a Participant subject to the Policy until the amounts and benefits payable
pursuant to the Policy have been paid or provided to the Participant in full.

 

3. Separation Benefits

 

3.1. Right to Separation Benefits. A Participant shall be entitled to receive
from the Employer the Separation Benefits as provided in Section 3.3, if a
Change of Control occurs and the Participant’s employment with the Employer is
terminated under circumstances specified in Section 3.2(a) during the period
commencing on the date that is six months prior to such Change of Control and
ending on the first anniversary of such Change of Control.  Termination of
employment shall have the same meaning as “separation from service” within the
meaning of Treasury Regulation § 1.409A-1(h).

 

5

--------------------------------------------------------------------------------


 

3.2. Termination of Employment.

 

(a)                         Terminations which give rise to Separation Benefits
under this Policy. The circumstances specified in this Section 3.2(a) are any
termination of employment with the Employer by action of the Employer without
Employer’s Good Cause (and not by reason of Participant’s death or disability)
or by a Participant with Participant’s Good Cause.

 

For purposes of this Policy, “Employer’s Good Cause” shall have the following
meaning, regardless of the definition given such term in any Current Employment
Agreement:

 

(i)                                     Participant’s failure to reasonably
abide by Employer’s policies and procedures, misconduct, insubordination,
failure to perform the duties required of Participant up to reasonable standards
established by the Employer’s senior management, or material breach of
Participant’s Current Employment Agreement, which failure or breach is not cured
by the Participant within ten (10) days after written notice thereof from
Employer specifying the facts and circumstances of the alleged failure or
breach, provided, however, that such notice and opportunity to cure shall not be
required if, in the good faith judgment of the Board, such breach is not capable
of being cured within ten (10) days;

 

(ii)                                  Participant’s failure or inability to
apply for and obtain any license, qualification, clearance or other similar
approval which the Employer or any regulatory authority which has jurisdiction
over the Employer requests or requires that the Participant obtain;

 

(iii)                               The Employer is directed by any governmental
authority in Nevada, New Jersey, Michigan, Mississippi, Illinois, Macau S.A.R.,
or any other jurisdiction in which the Employer is engaged in a gaming business
or where the Employer has applied to (or during the term of the Participant’s
employment under the Current Employment Agreement, may apply to) engage in a
gaming business to cease business with the Participant; or

 

(iv)                              Any of the Employer’s gaming business licenses
are threatened to be, or are, denied, curtailed, suspended or revoked as a
result of the Participant’s employment by the Employer or as a result of the
Participant’s actions.

 

For purposes of this Policy, “Participant’s Good Cause” shall have the following
meaning, regardless of the definition given such term in any Current Employment
Agreement:

 

(i)                                     The failure of Employer to pay
Participant any compensation when due; or

 

(ii)                                  A material reduction in the scope of
duties or responsibilities of Participant or any reduction in Participant’s
salary or Target Bonus.

 

If circumstances constituting Participant’s Good Cause occur, the Participant
shall give the Employer thirty (30) days’ advance written notice specifying the
facts and circumstances of the alleged breach.  During such thirty (30) day
period, the Employer may either cure the breach (in which case such notice will
be considered withdrawn) or

 

6

--------------------------------------------------------------------------------


 

declare (to the Participant in writing) that the Employer disputes that
Participant’s Good Cause exists, in which case Participant’s Good Cause shall
not exist until the dispute is resolved in accordance with the methods for
resolving disputes specified in Exhibit A hereto.

 

(b)                         Notice of Termination. Any termination of employment
initiated by the Employer for Employer’s Good Cause, or by the Participant for
Employee’s Good Cause, shall be communicated by a Notice of Termination to the
other party. For purposes of this Policy, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Policy relied upon, and (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Participant’s employment under the provision so indicated. The failure by
the Participant or the Employer to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Employer’s Good Cause or
Employee’s Good Cause shall not waive any right of the Employer or the
Participant, respectively, hereunder or preclude the Employer or the
Participant, respectively, from asserting such fact or circumstance in enforcing
the Employer’s or the Participant’s rights hereunder.

 

3.3. Separation Benefits. If a Participant’s employment is terminated under the
circumstances set forth in Section 3.2(a) entitling the Participant to
Separation Benefits, and if the Participant executes the general release of
claims described in Section 3.5 within 21 days following the Date of
Termination, then, contingent upon the expiration of any revocation period
provided in such release and subject to Section 6.6, within 30 days following
the Date of Termination, the Participant shall become entitled to the benefits
set forth in items (a) through (e) below (the “Separation Benefits”):

 

(a)                         The Employer shall pay to the Participant, in a lump
sum in cash within 30 days after the Date of Termination, or on earlier date as
required by applicable law, the sum of (A) the Participant’s Annual Base Salary
through the Date of Termination to the extent not theretofore paid, (B) any
bonus attributable to the Company’s most recently completed fiscal year to the
extent not previously paid, and (C) any accrued vacation pay, in each case to
the extent not theretofore paid. The sum of the amounts described in sub clauses
(A), (B), and (C), shall be referred to as the “Accrued Obligations”.

 

(b)                         The Employer also shall pay to the Participant, in a
lump sum in cash within 30 days after the Date of Termination, an amount
(“Separation Pay”) equal to the product of (A) two and (B) the sum of (x) the
Participant’s Annual Base Salary and (y) the Participant’s Target Bonus;
provided, however, that the Separation Pay amount pursuant to this clause
(b) shall not exceed $4,000,000 per Participant (or, in the case of a
Participant who served as the Chief Executive Officer of the Company up to six
(6) months prior to the Change of Control (not taking into account any change in
title that would qualify as Employee’s Good Cause), $10,000,000).

 

(c)                          The Employer also shall pay to the Participant, in
a lump sum in cash within 30 days after the Date of Termination, an amount
(“Benefits Pay”) equal in value to 24 months of continued health and other
insurance benefits provided by the Employer to the Participant immediately prior
to the Change of Control (or, if greater, as of the Date of Termination).

 

7

--------------------------------------------------------------------------------


 

(d)                         Notwithstanding anything to the contrary in the
Company’s 2005 Omnibus Incentive Plan, or any successor thereto under which
equity awards are granted, or the applicable award agreements with respect to
any such equity awards, the Participant’s outstanding equity awards, if any,
shall accelerate and vest in full with respect to any time-based vesting
conditions, and with respect to any stock appreciation rights or stock options,
the Participant may exercise such awards until the date that is one (1) year
following the Date of Termination or the expiration of the maximum term of the
award, if earlier.  For the avoidance of doubt, any performance criteria or
performance requirements under outstanding equity awards that have not been
satisfied or are not deemed to have been satisfied under the terms of such
equity awards shall continue to apply in accordance with their terms.

 

If a Participant’s employment is terminated under the circumstances set forth in
Section 3.2(a) entitling the Participant to Separation Benefits and such
termination of employment occurs prior to the occurrence of a Change of Control,
the Participant’s benefits under this Policy as described in this Section 3.3
shall commence upon the occurrence of the Change of Control (or such later date
as may be required pursuant to Section 409A of the Code) and shall be offset
against any severance compensation or benefits the Participant was entitled to
and received as a result of such termination of employment prior to the Change
of Control under any other agreement between the Participant and the Company or
any other Company plan or policy.

 

Notwithstanding anything herein to the contrary, in the event the Change of
Control does not meet the definition of a change in control event for purposes
of Section 409A, to the extent required by Section 409A, the benefits set forth
in Section 3.3 shall not be paid in accordance with the payment schedule set
forth in Section 3.3, but shall be paid in accordance with the applicable
payment schedule set forth in the Participant’s Current Employment Agreement or
equity award agreement.

 

Further if a Participant’s employment is terminated under the circumstances set
forth in Section 3.2(a) entitling the Participant to Separation Benefits and
such termination of employment occurs prior to the occurrence of a Change of
Control and the Change of Control does not meet the definition of a change in
control event for purposes of Section 409A, to the extent required by
Section 409A, the Participant’s benefits under this Policy as described in this
Section 3.3 shall be paid in accordance with the applicable payment schedule set
forth in the Participant’s Current Employment Agreement or equity award
agreement.

 

3.4. Excise Tax.  Unless otherwise provided in a Current Employment Agreement,
notwithstanding anything in this Plan to the contrary, in the event it shall be
determined that any Payment would be subject to the Excise Tax, and if the
Participant’s Net After-Tax Benefit would be greater if the amount of the
Payments was one dollar less than the smallest amount that would give rise to
any Excise Tax (the “Reduced Amount”), then the amount of the Payments will be
reduced to the Reduced Amount.  The Company and its affiliates shall bear no
responsibility for any Excise Tax payable on any Reduced Amount pursuant to a
subsequent claim by the Internal Revenue Service or otherwise. For purposes of
determining the Reduced Amount under this Section 3.4, amounts otherwise payable
to the Participant shall be reduced such that the reduction of compensation to
be provided to the Participant as a result of this Section 3.4 is minimized.  In
applying this principle, the reduction shall be made in a manner

 

8

--------------------------------------------------------------------------------


 

consistent with the requirements of Section 409A of the Code and where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero.  All determinations required to be made under this Section 3.4, including
whether a Reduced Amount or a Net After-Tax Benefit is payable, and the
assumptions to be utilized in arriving at such determinations, shall be made by
the Company’s independent auditors or such other nationally recognized certified
public accounting firm as may be designated by the Company and approved by the
Participant (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and the Participant within 15 business days of
the receipt of notice from the Participant that there has been a Payment, or
such earlier time as is requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any determination by the
Accounting Firm shall be binding upon the Company, its Affiliates and the
Participant.

 

3.5. Payment Obligations Absolute.  Upon a Change of Control and termination of
employment under the circumstances described in Section 3.2(a), subject to
Participant’s execution of a general release, the obligations of the Employer to
pay or provide the Separation Benefits described in Section 3.3 shall be
absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Employer may have against any Participant. In no event
shall a Participant be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to a Participant under any of
the provisions of this Policy, nor shall the amount of any payment or value of
any benefits hereunder be reduced by any compensation or benefits earned by a
Participant as a result of employment by another employer.

 

3.6.  General Release of Claims.  Upon a Change of Control and termination of
employment under the circumstances described in Section 3.2(a), the obligations
of the Employer to pay or provide the Separation Benefits described in
Section 3.3 are contingent on the Participant’s (for him/herself, his/her heirs,
legal representatives and assigns) agreement to execute a general release in the
form and substance to be provided by Employer, releasing the Employer, its
affiliated companies and their officers, directors, agents and employees from
any claims or causes of action of any kind that the Participant might have
against any one or more of them as of the date of the release, regarding his/her
employment or the termination of that employment.

 

3.7. Non-Exclusivity of Rights; Non-Duplication of Benefits. Nothing in this
Policy shall prevent or limit the Participant’s continuing or future
participation in any plan, program, policy or practice provided by the Employer
and for which the Participant may qualify, nor shall anything herein limit or
otherwise affect such rights as the Participant may have under any contract or
agreement with the Employer; provided, however, that any payments under this
Policy shall be reduced by any cash severance payments and/or insurance
continuation benefits payable under any Current Employment Agreement. Amounts or
benefits which the Participant is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Employer
shall be payable in accordance with such plan, policy, practice or program or
contract or agreement, except as explicitly modified by this Policy.

 

9

--------------------------------------------------------------------------------


 

4. Successor to Company

 

This Policy shall bind any successor of the Company, its assets or its
businesses (whether direct or indirect, by purchase, merger, consolidation or
otherwise), in the same manner and to the same extent that the Company or its
Subsidiaries would be obligated under this Policy if no succession had taken
place.

 

In the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Policy, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s or its Subsidiaries’ obligations under this Policy, in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place. The term “Company,” as used in this
Policy, shall mean the Company as hereinbefore defined and any successor or
assignee to the business or assets which by reason hereof becomes bound by this
Policy.

 

5. Duration, Amendment and Termination

 

5.1. Duration. This Policy shall remain in effect until terminated as provided
in Section 5.2. Notwithstanding the foregoing, if a Change of Control occurs,
this Policy shall continue in full force and effect and shall not terminate or
expire until after all Participants who become entitled to any payments or
benefits hereunder shall have received such payments or benefits in full.

 

5.2. Amendment and Termination. The Policy may be terminated or amended in any
respect by resolution adopted by the Committee prior to the occurrence of a
Change of Control. However, after the Board has knowledge of a possible
transaction or event that if consummated would constitute a Change of Control,
this Policy may not be terminated or amended in any manner which would adversely
affect the rights or potential rights of Participants, unless and until the
Board has determined that all transactions or events that, if consummated, would
constitute a Change of Control have been abandoned and will not be consummated,
and, provided that, the Board does not have knowledge of other transactions or
events that, if consummated, would constitute a Change of Control. If a Change
of Control occurs, the Policy shall no longer be subject to amendment, change,
substitution, deletion, revocation or termination in any respect that adversely
affects the rights of Participants, and no Participant shall be removed from
Policy participation.

 

6. Miscellaneous

 

6.1. Legal Fees. The Employer agrees to pay, to the full extent permitted by
law, all reasonable legal fees and expenses which the Participant may reasonably
incur as a result of any contest by the Employer, the Participant or others of
the validity or enforceability of, or liability under, any provision of this
Policy or any guarantee of performance thereof (including as a result of any
contest by the Participant about the amount of any payment pursuant to this
Policy); provided that the Employer shall have no obligation under this
Section 6.1 to the extent the resolution of any such contest includes a finding
denying, in total, the Participant’s claims in such contest.  Such fees and
expenses shall be paid within thirty (30) days following an invoice from the
Participant to the Company following the initial resolution of any contest.

 

10

--------------------------------------------------------------------------------


 

6.2. Employment Status. This Policy does not constitute a contract of employment
or impose on the Participant, the Company or the Participant’s Employer any
obligation to retain the Participant as an employee or to change the Employer’s
policies regarding termination of employment.

 

6.3. Tax Withholding. The Employer may withhold from any amounts payable under
this Policy such federal, state, local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

 

6.4. Validity and Severability. The invalidity or unenforceability of any
provision of the Policy shall not affect the validity or enforceability of any
other provision of the Policy, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

6.5. Governing Law. The validity, interpretation, construction and performance
of the Policy shall in all respects be governed by the laws of the State of
Delaware, without reference to principles of conflict of law.

 

6.6. Section 409A of the Code. Notwithstanding anything herein to the contrary:

 

(a)                           The Policy shall be interpreted, construed and
operated to reflect the intent of the Company that all aspects of the Policy
shall be interpreted either to be exempt from the provisions of Section 409A of
the Code or, to the extent subject to Section 409A of the Code, comply with
Section 409A of the Code and any regulations and other guidance thereunder. 
This Policy may be amended at any time, without the consent of any Participant,
to avoid the application of Section 409A of the Code in a particular
circumstance or to the extent determined necessary or desirable to satisfy any
of the requirements under Section 409A of the Code, but the Employer shall not
be under any obligation to make any such amendment.  Nothing in the Policy shall
provide a basis for any person to take action against the Employer based on
matters covered by Section 409A of the Code, including the tax treatment of any
award made under the Policy, and the Employer shall not under any circumstances
have any liability to any Participant or other person for any taxes, penalties
or interest due on amounts paid or payable under the Policy, including taxes,
penalties or interest imposed under Section 409A of the Code.

 

(b)                           To the extent that any payment or benefit pursuant
to this Policy constitutes a “deferral of compensation” subject to Section 409A
of the Code (after taking into account to the maximum extent possible any
applicable exemptions) (a “409A Payment”) treated as payable upon a separation
from service (as defined under Section 409A of the Code, then, if on the date of
the Participant’s separation from service, the Participant is a specified
employee (as defined under Section 409A of the Code), then to the minimum extent
required for the Participant not to incur additional taxes pursuant to Section
409A of the Code, no such 409A Payment shall be made to the Participant sooner
than the earlier of (i) six (6) months after the Participant’s separation from
service; or (ii) the date of the Participant’s death, at which time all such
delayed payments shall be paid in lump sum without interest.

 

11

--------------------------------------------------------------------------------


 

(c)                            No 409A Payment payable under this Policy shall
be subject to acceleration or to any change in the specified time or method of
payment, except as otherwise provided under this Policy and consistent with
Section 409A.  If under this Policy, a 409A Payment is to be paid in two or more
installments, for purposes of Section 409A, each installment shall be treated as
a separate payment.  Moreover, if the Company determines in good faith that any
provision of this Policy has the effect of impermissibly delaying or
accelerating any payment schedule initially set forth in any applicable
employment agreement or equity award, the applicable provision (or part thereof)
of this Policy shall be disregarded and have no force or effect and the payment
schedule shall be governed by the applicable provision of the applicable
employment agreement or equity award agreement.

 

6.7 Claim Procedure. If a Participant makes a written request alleging a right
to receive Separation Benefits under the Policy or alleging a right to receive
an adjustment in benefits being paid under the Policy, the Company shall treat
it as a claim for benefits. All claims for Separation Benefits under the Policy
shall be sent to the General Counsel of the Company and must be received within
30 days after the Date of Termination. If the Company determines that any
individual who has claimed a right to receive Separation Benefits under the
Policy is not entitled to receive all or a part of the benefits claimed, it will
inform the claimant in writing of its determination and the reasons therefore in
terms calculated to be understood by the claimant. The notice will be sent
within 90 days of the written request, unless the Company determines additional
time, not exceeding 90 days, is needed and provides the Participant with notice,
during the initial 90-day period, of the circumstances requiring the extension
of time and the length of the extension. The notice shall make specific
reference to the pertinent Policy provisions on which the denial is based, and
describe any additional material or information that is necessary. Such notice
shall, in addition, inform the claimant what procedure the claimant should
follow to take advantage of the review procedures set forth below in the event
the claimant desires to contest the denial of the claim. The claimant may within
90 days thereafter submit in writing to the Administrator a notice that the
claimant contests the denial of his or her claim by the Company and desires a
further review. The Administrator shall within 60 days thereafter review the
claim and authorize the claimant to appear personally and review the pertinent
documents and submit issues and comments relating to the claim to the persons
responsible for making the determination on behalf of the Administrator. The
Administrator will render its final decision with specific reasons therefor in
writing and will transmit it to the claimant within 60 days of the written
request for review, unless the Administrator determines additional time, not
exceeding 60 days, is needed, and so notifies the Participant during the initial
60-day period. The Committee may revise the foregoing procedures as it
determines necessary to comply with changes in the applicable U.S. Department of
Labor regulations.

 

6.8. Unfunded Status. This Policy is intended to be an unfunded plan and to
qualify as a severance pay plan within the meaning of Department of Labor
regulations Section 2510.3-2(b). All payments pursuant to the Policy shall be
made from the general funds of the Employer and no special or separate fund
shall be established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Employer as a result of being subject
to the Policy.  Notwithstanding the foregoing, the Committee may authorize the
creation of trusts or other arrangements to assist in accumulating funds to meet
the obligations created under the Policy;

 

12

--------------------------------------------------------------------------------


 

provided, however, that, unless the Committee otherwise determines, the
existence of such trusts or other arrangements is consistent with the “unfunded”
status of the Policy.

 

6.9. Reliance on Adoption of Policy. Subject to Section 5.2, each person who
shall become a Participant shall be deemed to have served and continue to serve
in such capacity in reliance upon the Change on Control provisions contained in
this Policy.

 

13

--------------------------------------------------------------------------------


 

SCHEDULE A

 

To be determined by Committee from time to time.

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ARBITRATION

 

This Exhibit A sets forth the methods for resolving disputes should any arise
under the Policy, and accordingly, this Exhibit A shall be considered a part of
the Policy.

 

1.              Except for a claim by either Participant or the Company for
injunctive relief where such would be otherwise authorized by law, any
controversy or claim arising out of or relating to the Policy or the breach
hereof including without limitation any claim involving the interpretation or
application of the Policy, shall be submitted to binding arbitration in
accordance with the employment arbitration rules then in effect of the Judicial
Arbitration and Mediation Service (“JAMS”), to the extent not inconsistent with
this paragraph.  This Exhibit A covers any claim Participant might have against
the Company, any officer, director, employee, or agent of the Company, or any of
the Company’s subsidiaries, divisions, and affiliates, and all successors and
assigns of any of them.  The promises by the Company and Participant to
arbitrate differences, rather than litigate them before courts or other bodies,
provide consideration for each other, in addition to other consideration
provided under the Policy.

 

2.              Claims Subject to Arbitration.  This Exhibit A contemplates
mandatory arbitration to the fullest extent permitted by law.  Only claims that
are justiciable under applicable state or federal law are covered by this
Exhibit A.  Such claims include any and all alleged violations of any state or
federal law whether common law, statutory, arising under regulation or
ordinance, or any other law, brought by any current or former employees.

 

3.              Non-Waiver of Substantive Rights.  This Exhibit A does not waive
any rights or remedies available under applicable statutes or common law. 
However, it does waive Participant’s right to pursue those rights and remedies
in a judicial forum.  By accepting benefits under the Policy, the Participant
shall be deemed to have voluntarily agreed to arbitrate his or her claims
covered by this Exhibit A.

 

4.              Time Limit to Pursue Arbitration; Initiation: To ensure timely
resolution of disputes, Participant and the Company must initiate arbitration
within the statute of limitations (deadline for filing) provided for by
applicable law pertaining to the claim.  The failure to initiate arbitration
within this time limit will bar any such claim.  The parties understand that the
Company and Participant are waiving any longer statutes of limitations that
would otherwise apply, and any aggrieved party is encouraged to give written
notice of any claim as soon as possible after the event(s) in dispute so that
arbitration of any differences may take place promptly.  The parties agree that
the aggrieved party must, within the time frame provided by this Exhibit A, give
written notice of a claim.  In the event such notice is to be provided to the
Company, the Participant shall provide a copy of such notice of a claim to the
Company’s Executive Vice President and General Counsel.  Written notice shall
identify and describe the nature of the claim, the supporting facts and the
relief or remedy sought.

 

15

--------------------------------------------------------------------------------


 

5.              Selecting an Arbitrator: This Exhibit A mandates Arbitration
under the then current rules of the Judicial Arbitration and Mediation Service
(JAMS) regarding employment disputes.  The arbitrator shall be either a retired
judge or an attorney experienced in employment law and licensed to practice in
the state in which arbitration is convened.  The parties shall select one
arbitrator from among a list of three qualified neutral arbitrators provided by
JAMS.  If the parties are unable to agree on the arbitrator, each party shall
strike one name and the remaining named arbitrator shall be selected.

 

6.              Representation/Arbitration Rights and Procedures:

 

a.              Participant may be represented by an attorney of his/her choice
at his/her own expense.

 

b.              The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of Nevada (without regard to its choice of law
provisions) and/or federal law when applicable.  In all cases, this Exhibit A
shall provide for the broadest level of arbitration of claims between the
Company and Participant under Nevada or applicable federal law.  The arbitrator
is without jurisdiction to apply any different substantive law or law of
remedies.

 

c.               The arbitrator shall have no authority to award non-economic
damages or punitive damages except where such relief is specifically authorized
by an applicable state or federal statute or common law.  In such a situation,
the arbitrator shall specify in the award the specific statute or other basis
under which such relief is granted.

 

d.              The applicable law with respect to privilege, including
attorney-client privilege, work product, and offers to compromise must be
followed.

 

e.               The parties shall have the right to conduct reasonable
discovery, including written and oral (deposition) discovery and to subpoena
and/or request copies of records, documents and other relevant discoverable
information consistent with the procedural rules of JAMS.  The arbitrator shall
decide disputes regarding the scope of discovery and shall have authority to
regulate the conduct of any hearing and/or trial proceeding.  The arbitrator
shall have the right to entertain a motion to dismiss and/or motion for summary
judgment.

 

f.                The parties shall exchange witness lists at least 30 days
prior to the trial/hearing procedure.  The arbitrator shall have subpoena power
so that either Participant or the Company may summon witnesses.  The arbitrator
shall use the Federal Rules of Evidence.  Both parties have the right to file a
post hearing brief.  Any party, at its own expense, may arrange for and pay the
cost of a court reporter to provide a stenographic record of the proceedings.

 

16

--------------------------------------------------------------------------------


 

g.               Any arbitration hearing or proceeding shall take place in
private, not open to the public, in Las Vegas, Nevada.

 

7.                                      Arbitrator’s Award: The arbitrator shall
issue a written decision containing the specific issues raised by the parties,
the specific findings of fact, and the specific conclusions of law.  The award
shall be rendered promptly, typically within 30 days after conclusion of the
arbitration hearing, or the submission of post-hearing briefs if requested.  The
arbitrator may not award any relief or remedy in excess of what a court could
grant under applicable law.  The arbitrator’s decision is final and binding on
both parties.  Judgment upon an award rendered by the arbitrator may be entered
in any court having competent jurisdiction.

 

a.              Either party may bring an action in any court of competent
jurisdiction to compel arbitration under this Exhibit A and to enforce an
arbitration award.

 

b.              In the event of any administrative or judicial action by any
agency or third party to adjudicate a claim on behalf of Participant which is
subject to arbitration under this Exhibit A, Participant hereby waives the right
to participate in any monetary or other recovery obtained by such agency or
third party in any such action, and Participant’s sole remedy with respect to
any such claim shall be any award decreed by an arbitrator pursuant to the
provisions of this Exhibit A.

 

8.                                      Fees and Expenses: The Company shall be
responsible for paying any filing fee and the fees and costs of the arbitrator;
provided, however, that if Participant is the party initiating the claim,
Participant will contribute an amount equal to the filing fee to initiate a
claim in the court of general jurisdiction in the state in which Participant is
(or was last) employed by the Company.  Participant and the Company shall each
pay for their own expenses, attorney’s fees (a party’s responsibility for
his/her/its own attorney’s fees is only limited by any applicable statute
specifically providing that attorney’s fees may be awarded as a remedy), and
costs and fees regarding witness, photocopying and other preparation expenses. 
If any party prevails on a statutory claim that affords the prevailing party
attorney’s fees and costs, or if there is a written agreement providing for
attorney’s fees and/or costs, the arbitrator may award reasonable attorney’s
fees and/or costs to the prevailing party, applying the same standards a court
would apply under the law applicable to the claim(s).

 

9.                                      The arbitration provisions of this
Exhibit A shall survive the termination of Participant’s employment with the
Company.  These arbitration provisions can only be modified or revoked in a
writing signed by both parties and which expressly states an intent to modify or
revoke the provisions of this Exhibit A.

 

10.                               The arbitration provisions of this Exhibit A
do not alter or affect the termination provisions of the Policy.

 

11.                               Capitalized terms not defined in this Exhibit
A shall have the same definition as in the Policy to which this is Exhibit A.

 

17

--------------------------------------------------------------------------------


 

12.                               If any provision of this Exhibit A is adjudged
to be void or otherwise unenforceable, in whole or in part, such adjudication
shall not affect the validity of the remainder of Exhibit A.  All other
provisions shall remain in full force and effect.

 

ACKNOWLEDGMENT

 

BOTH PARTIES ACKNOWLEDGE THAT:  THEY HAVE CAREFULLY READ THIS EXHIBIT A IN ITS
ENTIRETY, THEY UNDERSTAND ITS TERMS, EXHIBIT A CONSTITUTES A MATERIAL TERM AND
CONDITION OF POLICY TO WHICH IT IS EXHIBIT A, AND THEY AGREE TO ABIDE BY ITS
TERMS.

 

The parties also specifically acknowledge that by accepting benefits under the
Policy and thereby agreeing to the terms of this Exhibit A, they are waiving the
right to pursue claims covered by this Exhibit A in a judicial forum and instead
agree to arbitrate all such claims before an arbitrator without a court or
jury.  It is specifically understood that this Exhibit A does not waive any
rights or remedies which are available under applicable state and federal
statutes or common law.  Both parties enter into this Exhibit A voluntarily and
not in reliance on any promises or representation by the other party other than
those contained in the Agreement or in this Exhibit A.

 

Participant further acknowledges that Participant has been given the opportunity
to discuss this Exhibit A with Participant’s private legal counsel and that
Participant has availed himself/herself of that opportunity to the extent
Participant wishes to do so.

 

*              *              *

 

18

--------------------------------------------------------------------------------